In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-13-00250-CR
                             ________________________

                         FELIPE ESCOBAR, JR., APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 64th District Court
                                  Swisher County, Texas
           Trial Court No. A-4309-10-03; Honorable Robert W. Kinkaid, Presiding


                                  September 25, 2013

                          ABATEMENT AND REMAND
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Based on the limited record before this Court we know that Appellant, Felipe

Escobar, Jr., was convicted of burglary of a habitation on July 15, 2013, and sentenced

to twelve years confinement.      On July 19, 2013, Kregg Hukill, Appellant’s court-

appointed trial attorney, filed a notice of appeal.    The Trial Court’s Certification of
Defendant’s Right of Appeal reflects that Appellant’s case was not the result of a plea

bargain and he has the right of appeal.


        On August 1, 2013, the trial court entered an order purporting to grant Hukill’s

motion to withdraw as Appellant’s counsel. 1 On September 19, 2013, the trial court

clerk filed a letter in this Court advising that counsel had not been appointed for

Appellant on appeal and that no request for preparation of the clerk’s record had been

submitted. 2     Although the letter does not specifically state so, the clerk apparently

believes that this is good cause for not timely filing the official clerk’s record as per Rule

34.5(a) of the Texas Rules of Appellate Procedure.


        An eligible criminal defendant is entitled to have the trial court appoint an

attorney to represent him in an appeal to a court of appeals. See TEX. CODE CRIM.

PROC. ANN. art. 1.051(d)(1) (West Supp. 2012). Consequently, we abate this appeal

and remand the cause to the trial court.                  Upon remand, the trial court shall utilize

whatever means necessary to determine the following:


        1.       whether Appellant still desires to prosecute the appeal;

        2.       whether Appellant has paid the clerk’s fee, made satisfactory
                 arrangements with the clerk to pay the fee, or is entitled to appeal without
                 paying the fee; and




1
 Unless another attorney is designated, lead counsel for an appellant is the attorney whose signature first
appears on the notice of appeal. TEX. R. APP. P. 6.1. The appellate court may, on appropriate terms and
conditions permit an attorney to withdraw from representing a party in the appellate court. Id. at 6.5.
(Emphasis added).
2
 If no motion for new trial is filed, the clerk’s record must be filed in the appellate court within sixty (60)
days after the date the sentence is imposed or suspended in open court. TEX. R. APP. P. 35.2(a). Here, it
appears as though the clerk’s record was due on September 13, 2013.

                                                      2
       3.     whether Appellant has retained appellate counsel, made satisfactory
              arrangements for the retention of counsel, or whether he remains indigent
              and entitled to court-appointed counsel.

       Should the trial court determine that Appellant does want to continue this appeal

and is entitled to court-appointed counsel, the name, address, telephone number, and

state bar number of appointed counsel shall be provided to the Clerk of this Court. The

trial court shall also execute findings of fact and conclusions of law, and shall cause its

findings, conclusions, and any other necessary orders, to be included in a supplemental

clerk's record to be filed with the Clerk of this Court on or before October 14, 2013.


       It is so ordered.


                                                 Per Curiam


Do not publish.




                                             3